EVERETT, Chief Judge
(concurring):
I fully agree with the principal opinion’s reaffirmance of the proposition that appellate jurisdiction to review a court-martial conviction is not terminated by the accused’s administrative separation. Likewise, I agree that in this case we should exercise our appellate jurisdiction to give relief to Woods and place him in the position he would have occupied if his resignation had been accepted prior to his trial and conviction.
The resignation was submitted and accepted pursuant to an Army Regulation providing for resignation in lieu of court-martial. The Regulation could have directed that trial would not proceed until a resignation had been acted upon by the Secretary of the Army. Indeed, at oral argument counsel indicated that another Service’s regulations do contain such a provision. However, the Army Regulation allows trial to proceed while a resignation is being processed. Perhaps the Regulation was drafted in this way because of concern about delay in trial during, the processing of a resignation; but, whatever the reason, the Regulation, as drafted, has the force of law.
It seems clear that this Regulation contemplates that, if a resignation is accepted after a conviction has occurred, the result will be the same as if a court-martial had never taken place. Such an outcome seems implicit in the concept of a resignation in lieu of court-martial. Moreover, as Judge Cox points out, it would be remarkable if this Regulation permitted the authority of the Secretary of the Army to be undercut at lower echelons by delay of the processing of a resignation while trial takes place.
We do not hesitate to set aside a court-martial action which violates a pretrial agreement. By the same token, we should not hesitate to set aside this court-martial conviction, which conflicts with the agreement implicit in the acceptance of appellant’s resignation.